            Case 1:20-cv-05747-PAE Document 67 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    D.J.C.V., a minor child, and G.C., his father,

                                              Plaintiffs,                            20 Civ. 5747 (PAE)
                            -v-
                                                                                            ORDER
    UNITED STATES OF AMERICA,

                                              Defendant.


PAUL A. ENGELMAYER, District Judge:


           The Court will hold oral argument in this case on Monday, February 8, 2021, at 2:00 p.m.,

on the defendant’s pending motion to dismiss.1 This argument will be held telephonically. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access

Code 468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s

Emergency Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-

paul-engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers. SO ORDERED.



                                                                          PaJA.�
                                                                        ______________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
Dated: December 23, 2020
       New York, New York




1
 In the event that the Court is notified in advance of the argument date of ongoing settlement discussions and/or a
potential change of position by any party, the Court will be receptive to a reasonable adjournment of the argument
date to facilitate these developments.
